DISMISS and Opinion Filed February 26, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01285-CV

                     CREST INFINITI II, LP, Appellant
                                   V.
    TEXAS RV OUTLET AND KEB, INC. D/B/A TURN KEY RECOVERY, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                            Trial Court Cause No. 1-860-2012

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       In a letter dated December 12, 2013, the Court informed appellant that the required filing

fee was past due. We instructed appellant to pay the $195 filing fee by December 20, 2013. We

cautioned appellant that failure to pay the fee within the time requested would result in dismissal

of its appeal without further notice. As of today’s date, appellant has not paid the required filing

fee. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 5 & 42.3(b), (c).




131285F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CREST INFINITI II, LP, Appellant                  On Appeal from the County Court at Law
                                                  No. 1, Collin County, Texas.
No. 05-13-01285-CV       V.                       Trial Court Cause No. 1-860-2012.
                                                  Opinion delivered by Chief Justice Wright.
TEXAS RV OUTLET AND KEB, INC.                     Justices Lang-Miers and Brown,
D/B/A TURN KEY RECOVERY, Appellees                participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, TEXAS RV OUTLET AND KEB, INC. D/B/A TURN
KEY RECOVERY, recover their costs of this appeal from appellant, CREST INFINITI II, LP.


Judgment entered February 26, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–